REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 7,884,713, which included original patent claims 1–54.  Applicant requested amendment of the claims on 7/22/2019.  Claims 61–120 are pending.
US Patent 7,884,713 was the subject of IPR2015-01965 which held all claims of the patent (1–54) as unpatentable1.  The trial certificate so stating was mailed 9/30/2019.  The USPTO mailed an Order To Show Cause in the instant reissue on 12/4/2019.  Applicant filed a Petition to Resume Examination Under 37 CFR § 1.182 on 1/29/2020.  A decision granting that petition was mailed 6/25/2021, allowing examination of the reissue to proceed.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The claims are amended to clarify features associated with alerts. For example, amended claim 18 recites previously-implied claim terms, e.g., "receiving and processing modifications to the boundary."” (11/6/2018 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error, as per MPEP 1414 II.  The declaration describes language in claim 18, yet there is no claim 18.


Claim Amendment Support – 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“[w]henever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied”: 
“. . . an explanation of the support in the disclosure of the patent for the changes made to the claims.” 
Applicant fails to provide the required explanation of the support.  Applicant merely provides citation(s) in an effort to allege support, en masse, for the new claims. What is required, however, is an *explanation* that discusses each and every change to the claims and where the disclosure provides the appropriate support. The explanation per 37 CFR 1.173(c) in a reissue should actively and unmistakably demonstrate support for the changes to the examiner/public.
Applicant must provide such explanation for each change (current and previous) in the pending claims.

35 USC § 251 Rejections
Claims 61–120 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
	
Specification
The amendment to the specification filed 7/22/2019 has been approved for entry.

Claim Objections
Claims 1–54 are objected to for failing to include the proper formatting required by 37 CFR 1.173(b)(2) which states:
 “. . . a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, 
Claims 97–114, 117 and 120 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a process, machine, manufacture or composition of matter.
This 101 analysis follows the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register /Vol. 79, No. 241 at 74618) and the subsequent updates and memoranda, including the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) and the “October 2019 Update”.  See https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
Regarding step 1 of the flowchart, the claims are directed to a “computer program product being embodied in a computer readable storage medium”.  This however is broad enough to include being embodied in a “transitory signal” and thus does not fall within any statutory category.  A non-transitory, computer readable storage medium would however fall within these statutory categories.  As the claims presently stand they each fail to pass step 1 and therefore they are not directed to eligible subject matter. 
“Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03” (MPEP 2106.03 I).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 61–65, 67–72, 74–83, 85–90, 92–101, 103–108 and 110–120 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0012611 (Osman) in view of US 2007/0129888 (Rosenberg).
61. A method for processing an alert, comprising:
“The invention relates to a method of reminding a user subscribed to a communication network, as well as to a location reminder service architecture for reminding a user subscribed to a communication network.” Osman at ¶ 3.

receiving a specification of a first location; creating an alert; associating the specification of the first location with the alert;
“In step S10 the location reminder service is activated. In a step S11, current location information is obtained . . . .” Osman at ¶ 30.

“Now, returning to FIG. 1, in step S13 the current location information and the (user-) defined reminder profile (spatial and/or temporal) are stored to a memory.” Osman at ¶ 37.
“Thus, in step S13 the current location is stored and/or bookmarked as a reminder point and other spatial/temporal reminder profile parameters are stored.” (Osman at ¶ 39).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

determining a first current location as a second location, wherein determining the second location follows receiving the specification of the first location and precedes determining a third location; determining that the second location does not match the specification of the first location;
“In step S15, the current location information is periodically obtained, e.g. every 15 minutes, or once a day, or the like.” Osman at ¶ 46.
“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e. it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile. . . . If not, (NO in step S16), the method loops back to step S15 where it waits for the next periodical location information acquisition is to be performed.” Osman at ¶ 47.
determining a second current location as the third location; 
“In step S15, the current location information is periodically obtained, e.g. every 15 minutes, or once a day, or the like.” Osman at ¶ 46.
“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e. it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile. . .” Osman at ¶ 47.
updating data associated with the alert based on the determining that the second location does not match the specification of the first location; 
	Osman does not appear to explicitly teach updating data associated with the alert based upon a non-matching comparison of a current location to the defined reminder profile.  Rosenberg also teaches personal reminder systems and methods that “enable users to create reminders and associate those reminders with entering/exiting particular trigger areas” (Rosenberg at ABSTRACT).  In particular, Rosenberg teaches triggering a reminder only if a user leaves the current area and then later returns:
“A user interface supported by the portable computing device allows a user to . . . 
“If the reminder is entry-triggered, the reset reminder option selected by the user causes the reminder circuitry to remove the reminder from the screen and reset the flags such that the reminder will not trigger again unless the user leaves the physical area that triggered the reminder and then enters an associated trigger area again” (Rosenberg at ¶ 0084).
“the reminder database is updated to reflect any terminations, edits, resets, or deferments, of reminders” (Rosenberg at ¶ 0097).
	It would have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that the user is no longer in the alert-triggering physical area.  Updating such related alert data when there is a non-matching comparison (i.e. when the user is outside the physical area) would allow the system to subsequently trigger a reminder only after the user has left and re-entered the physical area.
determining that the third location matches the specification of the first location; and presenting information relating to the alert.
“If the acquired location information matches defined reminder profile (Yes in step S16), the method proceeds to step S17, where a reminder notification is issued.” Osman at ¶ 49.
“if acquired location information matches a defined reminder profile, a step of issuing, S17, a trigger signaling to at least one user, and outputting a reminder notification to at least one user at respective user terminal.”  Osman at ¶ 80.

62. The method of claim 61, wherein determining the first current location includes receiving an input associated with a global positioning satellite receiver.


63. The method of claim 61, wherein determining the second current location includes receiving an input associated with a global positioning satellite receiver.
“The physical coordinates are obtained using . . . Global Positioning System (GPS); Assisted-GPS (A-GPS); . . . .” Osman at ¶ 30.

64. The method of claim 61, wherein presenting the information relating to the alert includes a visual display.
“trigger signaling output means, responsive to said acquired location information matching said defined reminder profile, for outputting a trigger signaling to at least one user; and output means for outputting a reminder notification to said at least one user at a respective user terminal” (Osman at claim 6).

“said output means comprises a man-machine interface for outputting a visual and/or optical notification to the user of said terminal” (Rosenberg at claim 14).


65. The method of claim 61, wherein presenting the information relating to the alert includes an auditory signal.
Osman does not appear to teach that presenting the alert information includes an auditory signal.  Rosenberg also teaches personal reminder systems and methods that “enable users to create reminders and associate those reminders with entering/exiting particular trigger areas” (Rosenberg at ABSTRACT).  In particular, Rosenberg teaches that the reminder data to be presented to the user may include audio:

“. . . the personal digital reminder may be a voice message left by recording and storing a digital audio file. For example, the user may record a digital audio file of himself or herself saying "walk the dog" or "buy milk" and thereby create a personal digital reminder that includes audio voice content” (Rosenberg at ¶ 0031)
It would have been obvious to one of ordinary skill to have provided any well-known and predictable means of alerting the user, including outputting audio in association with the triggered reminder alert of Osman.

67. The method of claim 61, wherein presenting the information relating to the alert includes transmitting information relating to the alert.
“FIG. 4 shows a second signaling scenario according to one embodiment of the invention.” Osman at ¶ 60.
“Here, the terminal is relieved from some of the processing load. To this end, in step S43, the calculated location information is transmitted to an application server AS. A subsequent step S44 corresponds to step S34 in FIG. 3, with the exception that it is processed at the application server. In step S45, if the comparison yielded “YES,” the application server AS issues a request for notification. This request for notification is transmitted in steps S46, S46a via the GMLC/SMLC to the terminal MS. There, at the terminal MS, the request for notification triggers the actual issuing of the notification.” Osman at ¶ 62.

68. The method of claim 61, further comprising receiving a message, and wherein the information relating to the alert includes the message.
Osman teaches the specifying of a message in association with a reminder 
 “the user specifies the location and/or the profile of proximity to the location to provide the indication (also, the message/notification could be specified), and if the current location matches the specified location and/or profile, the wireless network supplies the reminder indication to the user” (Osman at 0019 ¶).

69. The method of claim 61, further comprising receiving a time specification and associating the time specification with the alert; and further comprising determining a current time, and determining that the current time matches the time specification.
“The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 32.
“As mentioned above, also a temporal aspect can be defined. Such a temporal reminder range defined with reference to date and/or time serves as a further filter for a reminder signaling or notification. Assume for example that a point of an initial reminder message is reached on a Monday morning and that a reminder point represents a restaurant. Then, a temporal reminder profile may exclude Mondays from issuing a reminder notification because the restaurant is (assumed to be) closed on Mondays.” Osman at ¶ 36.
“Thus, as described above in this connection, no reminder notification is issued in the case where the temporal reminder profile does not match the current date or current time.” Osman at ¶ 41.

70. The method of claim 69, wherein the time specification includes a starting time and an ending time.
See claim 69.

71. The method of claim 69, wherein the time specification includes a day.


72. (New) The method of claim 69, wherein the time specification includes a time of day.
See claim 69.

74. The method of claim 61, wherein determining that the third location matches the specification of the first location includes determining that a distance between the first location and the third location does not exceed a threshold.
“FIG. 8A shows an example of a reminder point as a reminder location, around which as a spatial reminder range there is defined a circle having a reminder radius . . . . The detection of such an entry is performed by comparing the current location with those locations within the reminder range, or with those locations defining the reminder boundary, for example.” Osman at ¶ 34.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e., it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile.” Osman at ¶ 47.

75. The method of claim 61, wherein determining that the third location matches the specification of the first location includes determining that the third location is within a region, wherein the region is associated with the specification of the first location.
	See claim 74, where the circle defines a region.  Further, Osman teaches that the location information can simply be “regional and cell ID” (Osman at ¶ 0030) and that “in the simple version regional and cell ID information may be compared” (Osman at ¶ 0047).

76. The method of claim 61, wherein the specification of the first location is received from a user.
“Then in step S12, a profile editor is activated. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 31.
“Now, returning to FIG. 1, in step S13 the current location information and the (user-) defined reminder profile (spatial and/or temporal) are stored to a memory.” Osman at ¶ 37.

77.    (New) The method of claim 61, wherein receiving the specification of the first location includes displaying a map and enabling placement of a marker at a location thereon.
“Then in step S12, a profile editor is activated. The profile editor enables a user to edit his reminder profile or even multiple reminder profiles via a man-machine interface such as a display and keyboard or any other suitable input/output mechanism such as a mouse or stylus with touch-screen display or the like. The editor enables the user to define the reminder profile which includes at least a reminder 
“FIG. 8A shows an example of a reminder point as a reminder location, around which as a spatial reminder range there is defined a circle having a reminder radius . . . .” Osman at ¶ 34.
See FIG. 8A.

78.    (New) The method of claim 61, wherein receiving the specification of the first location includes displaying a map with a boundary of a region thereon, and receiving and processing modifications to the boundary.
“Then in step S12, a profile editor is activated. The profile editor enables a user to edit his reminder profile or even multiple reminder profiles via a man-machine interface such as a display and keyboard or any other suitable input/output mechanism such as a mouse or stylus with touch-screen display or the like. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location.” Osman at ¶¶ 31-32.
“FIG. 8B shows an example of a reminder point as a reminder location, around which as a spatial reminder range a rectangle is defined (as an example of a polygonal shape) as a reminder boundary or reminder range. It is clearly visible that here the reminder boundary is not centrically arranged with regard to the reminder point. When the terminal enters the reminder range (which entry point differs dependent on direction and route of travel), an initial reminder notification is triggered to be issued and/or signaled. The detection of such an entry is performed by comparing the current location with those locations within the reminder range, or with those locations defining the reminder boundary, for example.” Osman at ¶ 35.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

See also claim 77.
Regarding the “processing modifications to the boundary”, Osman describes the creation tool as a “profile editor”, suggesting that not only can locations and boundaries be initially defined, but that they can also be edited or modified by processing modifications to the defined parameters.  Osman also teaches that the depicted rectangle is “an example of a polygonal shape”, suggesting that other shapes could also be employed.  Nonetheless, it would have been obvious to one of ordinary skill to have provided such a profile editor with the ability to modify the boundary for the reminder profile in the cases where the user incorrectly defined the intended boundary or where the user decides to modify a previous boundary (e.g. its size, shape, and/or location) in order to redefine the reminder profile to a more desirable 

79.    (New) A system for processing an alert, comprising: a processor configured to:
“The invention relates to a method of reminding a user subscribed to a communication network, as well as to a location reminder service architecture for reminding a user subscribed to a communication network.” Osman at ¶ 3.

“With reference to the example shown in FIG. 7A, an application server 1a includes an application client 1a11. . . . Furthermore, the application client includes a processing mechanism 1a11, connected to the memory 1a12 and the interface 1a13 via a bus.” (Osman at ¶ 75).
“With reference to FIG. 7B, a terminal 4a is assumed to be a wireless and/or mobile terminal such as a MS. The terminal 4a thus includes an antenna 4a3 connected to a transceiver 4a2. The transceiver transmits and receives any data from and to the terminal via the antenna 4a3. Associated to the transceiver is a control mechanism with a memory CTRL&MEM 4a5 which controls the transceiver and buffers any data as necessary. Further, connected to the control mechanism 4a5 is a man machine interface MMI 4a4 such as a keyboard/display arrangement via which the user of the terminal may enter various commands such as dialing a phone number or specifying the reminder profile.” (Osman at ¶ 76).
receive a specification of a first location; create an alert; associate the specification of the first location with the alert;
“In step S10 the location reminder service is activated. In a step S11, current location information is obtained . . . .” Osman at ¶ 30.
“Then in step S12, a profile editor is activated. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 31.
“Now, returning to FIG. 1, in step S13 the current location information and the (user-) defined reminder profile (spatial and/or temporal) are stored to a memory.” Osman at ¶ 37.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

determine a first current location as a second location, wherein determining the second location follows receiving the specification of the first location and precedes determining a third location; determine that the second location does not match the specification of the first location;
“In step S15, the current location information is periodically obtained, e.g. every 15 minutes, or once a day, or the like.” Osman at ¶ 46.
“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e. it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile. 
update data associated with the alert based on the determination that the second location does not match the specification of the first location; 
	Osman does not appear to explicitly teach updating data associated with the alert based upon a non-matching comparison of a current location to the defined reminder profile.  Rosenberg also teaches personal reminder systems and methods that “enable users to create reminders and associate those reminders with entering/exiting particular trigger areas” (Rosenberg at ABSTRACT).  In particular, Rosenberg teaches triggering a reminder only if a user leaves the current area and then later returns:
“A user interface supported by the portable computing device allows a user to . . . reset the reminder so that it triggers again only if a user leaves the area and then returns” (Rosenberg at ABSTRACT).
“If the reminder is entry-triggered, the reset reminder option selected by the user causes the reminder circuitry to remove the reminder from the screen and reset the flags such that the reminder will not trigger again unless the user leaves the physical area that triggered the reminder and then enters an associated trigger area again” (Rosenberg at ¶ 0084).
“the reminder database is updated to reflect any terminations, edits, resets, or deferments, of reminders” (Rosenberg at ¶ 0097).
	It would have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that the user is no longer in the alert-triggering physical area.  Updating such related alert 
determine a second current location as the third location;
“In step S15, the current location information is periodically obtained, e.g. every 15 minutes, or once a day, or the like.” Osman at ¶ 46.
“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e. it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile. . . .” Osman at ¶ 47.
determine that the third location matches the specification of the first location; and present information relating to the alert; and a memory coupled with the processor, wherein the memory provides instructions to the processor.
“If the acquired location information matches defined reminder profile (Yes in step S16), the method proceeds to step S17, where a reminder notification is issued.” Osman at ¶ 49.
“if acquired location information matches a defined reminder profile, a step of issuing, S17, a trigger signaling to at least one user, and outputting a reminder notification to at least one user at respective user terminal.”  Osman at ¶ 80.

80.    (New) The system of claim 79, wherein determining the first current location includes receiving an input associated with a global positioning satellite receiver.
“The physical coordinates are obtained using . . . Global Positioning System (GPS); Assisted-GPS (A-GPS); . . . .” Osman at ¶ 30.

81. The system of claim 79, wherein determining the second current location includes receiving an input associated with a global positioning satellite receiver.


82. The system of claim 79, wherein presenting the information relating to the alert includes a visual display.
“trigger signaling output means, responsive to said acquired location information matching said defined reminder profile, for outputting a trigger signaling to at least one user; and output means for outputting a reminder notification to said at least one user at a respective user terminal” (Osman at claim 6).

“said output means comprises a man-machine interface for outputting a visual and/or optical notification to the user of said terminal” (Rosenberg at claim 14).


83. The system of claim 79, wherein presenting the information relating to the alert includes an auditory signal.
Osman does not appear to teach that presenting the alert information includes an auditory signal.  Rosenberg also teaches personal reminder systems and methods that “enable users to create reminders and associate those reminders with entering/exiting particular trigger areas” (Rosenberg at ABSTRACT).  In particular, Rosenberg teaches that the reminder data to be presented to the user may include audio:
“As defined herein, the phrase "personal digital reminder" refers to a store of digital data that may include information such as text, audio, images, graphics, and/or video, that describes or otherwise indicates one or more pending tasks that the user intends to perform in the future. For example, the personal digital reminder may include a text file that includes simple phrases such as "walk the dog" or "buy milk". . .” (Rosenberg at ¶ 0031).
“. . . the personal digital reminder may be a voice message left by recording and 
It would have been obvious to one of ordinary skill to have provided any well-known and predictable means of alerting the user, including outputting audio in association with the triggered reminder alert of Osman.

85. The system of claim 79, wherein presenting the information relating to the alert includes transmitting information relating to the alert.
“FIG. 4 shows a second signaling scenario according to one embodiment of the invention.” Osman at ¶ 60.
“Here, the terminal is relieved from some of the processing load. To this end, in step S43, the calculated location information is transmitted to an application server AS. A subsequent step S44 corresponds to step S34 in FIG. 3, with the exception that it is processed at the application server. In step S45, if the comparison yielded “YES,” the application server AS issues a request for notification. This request for notification is transmitted in steps S46, S46a via the GMLC/SMLC to the terminal MS. There, at the terminal MS, the request for notification triggers the actual issuing of the notification.” Osman at ¶ 62.

86. The system of claim 79, wherein the processor is further configured to receive a message, and wherein the information relating to the alert includes the message.
Osman teaches the specifying of a message in association with a reminder indication that is to be presented to the user:
 “the user specifies the location and/or the profile of proximity to the location to provide the indication (also, the message/notification could be specified), and if the current location matches the specified location and/or profile, the wireless network supplies the reminder indication to the user” (Osman at 0019 ¶).

87. The system of claim 79, wherein the processor is further configured to receive a time specification and associate the time specification with the alert; and wherein the processor is further configured to determine a current time, and determine that the current time matches the time specification.
“The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 32.
“As mentioned above, also a temporal aspect can be defined. Such a temporal reminder range defined with reference to date and/or time serves as a further filter for a reminder signaling or notification. Assume for example that a point of an initial reminder message is reached on a Monday morning and that a reminder point represents a restaurant. Then, a temporal reminder profile may exclude Mondays from issuing a reminder notification because the restaurant is (assumed to be) closed on Mondays.” Osman at ¶ 36.
“Thus, as described above in this connection, no reminder notification is issued in the case where the temporal reminder profile does not match the current date or current time.” Osman at ¶ 41.

88. The system of claim 87, wherein the time specification includes a starting time and an ending time.
See claim 87.

89. The system of claim 87, wherein the time specification includes a day.
See claim 87.

90. The system of claim 87, wherein the time specification includes a time of day.
See claim 87.

92. The system of claim 79, wherein determining that the third location matches the specification of the first location includes determining that a distance between the first location and the third location does not exceed a threshold.
“FIG. 8A shows an example of a reminder point as a reminder location, around which as a spatial reminder range there is defined a circle having a reminder radius . . . . The detection of such an entry is performed by comparing the current location with those locations within the reminder range, or with those locations defining the reminder boundary, for example.” Osman at ¶ 34.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e., it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile.” Osman at ¶ 47.

93. The system of claim 79, wherein determining that the third location matches the specification of the first location includes determining that the third location is within a region, wherein the region is associated with the specification of the first location.


94. The system of claim 79, wherein the specification of the first location is received from a user.
“Then in step S12, a profile editor is activated. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 31.
“Now, returning to FIG. 1, in step S13 the current location information and the (user-) defined reminder profile (spatial and/or temporal) are stored to a memory.” Osman at ¶ 37.

95. The system of claim 79, wherein receiving the specification of the first location includes displaying a map and enabling placement of a marker at a location thereon.
“Then in step S12, a profile editor is activated. The profile editor enables a user to edit his reminder profile or even multiple reminder profiles via a man-machine interface such as a display and keyboard or any other suitable input/output mechanism such as a mouse or stylus with touch-screen display or the like. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location.” Osman at ¶¶ 31-32.
“FIG. 8A shows an example of a reminder point as a reminder location, around which as a spatial reminder range there is defined a circle having a reminder radius . . . .” Osman at ¶ 34.


96. The system of claim 79, wherein receiving the specification of the first location includes displaying a map with a boundary of a region thereon, and receiving and processing modifications to the boundary.
“Then in step S12, a profile editor is activated. The profile editor enables a user to edit his reminder profile or even multiple reminder profiles via a man-machine interface such as a display and keyboard or any other suitable input/output mechanism such as a mouse or stylus with touch-screen display or the like. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location.” Osman at ¶¶ 31-32.
“FIG. 8B shows an example of a reminder point as a reminder location, around which as a spatial reminder range a rectangle is defined (as an example of a polygonal shape) as a reminder boundary or reminder range. It is clearly visible that here the reminder boundary is not centrically arranged with regard to the reminder point. When the terminal enters the reminder range (which entry point differs dependent on direction and route of travel), an initial reminder notification is triggered to be issued and/or signaled. The detection of such an entry is performed by comparing the current location with those locations within the reminder range, or with those locations defining the reminder boundary, for example.” Osman at ¶ 35.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

See also claim 77.
Regarding the “processing modifications to the boundary”, Osman describes the creation tool as a “profile editor”, suggesting that not only can locations and boundaries be initially defined, but that they can also be edited or modified by processing modifications to the defined parameters.  Osman also teaches that the depicted rectangle is “an example of a polygonal shape”, suggesting that other shapes could also be employed.  Nonetheless, it would have been obvious to one of ordinary skill to have provided such a profile editor with the ability to modify the boundary for the reminder profile in the cases where the user incorrectly defined the intended boundary or where the user decides to modify a previous boundary (e.g. its size, shape, and/or location) in order to redefine the reminder profile to a more desirable 

97. A computer program product for processing an alert, the computer program product being embodied in a computer readable storage medium and comprising computer instructions for:
“The invention relates to a method of reminding a user subscribed to a communication network, as well as to a location reminder service architecture for reminding a user subscribed to a communication network.” Osman at ¶ 3.

“With reference to the example shown in FIG. 7A, an application server 1a includes an application client 1a11. . . . Furthermore, the application client includes a processing mechanism 1a11, connected to the memory 1a12 and the interface 1a13 via a bus.” (Osman at ¶ 75).
“With reference to FIG. 7B, a terminal 4a is assumed to be a wireless and/or mobile terminal such as a MS. The terminal 4a thus includes an antenna 4a3 connected to a transceiver 4a2. The transceiver transmits and receives any data from and to the terminal via the antenna 4a3. Associated to the transceiver is a control mechanism with a memory CTRL&MEM 4a5 which controls the transceiver and buffers any data as necessary. Further, connected to the control mechanism 4a5 is a man machine interface MMI 4a4 such as a keyboard/display arrangement via which the user of the terminal may enter various commands such as dialing a phone number or specifying the reminder profile.” (Osman at ¶ 76).
receiving a specification of a first location; creating an alert; associating the specification of the first location with the alert;
“In step S10 the location reminder service is activated. In a step S11, current location information is obtained . . . .” Osman at ¶ 30.
“Then in step S12, a profile editor is activated. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 31.
“Now, returning to FIG. 1, in step S13 the current location information and the (user-) defined reminder profile (spatial and/or temporal) are stored to a memory.” Osman 
“Thus, in step S13 the current location is stored and/or bookmarked as a reminder point and other spatial/temporal reminder profile parameters are stored.” (Osman at ¶ 39).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

determining a first current location as a second location, wherein determining the second location follows receiving the specification of the first location and precedes determining a third location; determining that the second location does not match the specification of the first location;
“In step S15, the current location information is periodically obtained, e.g. every 15 minutes, or once a day, or the like.” Osman at ¶ 46.
“Thereafter, in step S16, the acquired, current location information is compared with 
updating data associated with the alert based on the determining that the second location does not match the specification of the first location; 
	Osman does not appear to explicitly teach updating data associated with the alert based upon a non-matching comparison of a current location to the defined reminder profile.  Rosenberg also teaches personal reminder systems and methods that “enable users to create reminders and associate those reminders with entering/exiting particular trigger areas” (Rosenberg at ABSTRACT).  In particular, Rosenberg teaches triggering a reminder only if a user leaves the current area and then later returns:
“A user interface supported by the portable computing device allows a user to . . . reset the reminder so that it triggers again only if a user leaves the area and then returns” (Rosenberg at ABSTRACT).
“If the reminder is entry-triggered, the reset reminder option selected by the user causes the reminder circuitry to remove the reminder from the screen and reset the flags such that the reminder will not trigger again unless the user leaves the physical area that triggered the reminder and then enters an associated trigger area again” (Rosenberg at ¶ 0084).
“the reminder database is updated to reflect any terminations, edits, resets, or deferments, of reminders” (Rosenberg at ¶ 0097).
	It would have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that 
determining a second current location as the third location;
“In step S15, the current location information is periodically obtained, e.g. every 15 minutes, or once a day, or the like.” Osman at ¶ 46.
“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e. it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile. . . .” Osman at ¶ 47.
determining that the third location matches the specification of the first location; and presenting information relating to the alert.
“If the acquired location information matches defined reminder profile (Yes in step S16), the method proceeds to step S17, where a reminder notification is issued.” Osman at ¶ 49.
“if acquired location information matches a defined reminder profile, a step of issuing, S17, a trigger signaling to at least one user, and outputting a reminder notification to at least one user at respective user terminal.”  Osman at ¶ 80.

98. The computer program product of claim 97, wherein determining the first current location includes receiving an input associated with a global positioning satellite receiver.
“The physical coordinates are obtained using . . . Global Positioning System (GPS); Assisted-GPS (A-GPS); . . . .” Osman at ¶ 30.

99. The computer program product of claim 97, wherein determining the second current location includes receiving an input associated with a global positioning satellite receiver.
“The physical coordinates are obtained using . . . Global Positioning System (GPS); Assisted-GPS (A-GPS); . . . .” Osman at ¶ 30.

100. The computer program product of claim 97, wherein presenting the information relating to the alert includes a visual display.
“trigger signaling output means, responsive to said acquired location information matching said defined reminder profile, for outputting a trigger signaling to at least one user; and output means for outputting a reminder notification to said at least one user at a respective user terminal” (Osman at claim 6).

“said output means comprises a man-machine interface for outputting a visual and/or optical notification to the user of said terminal” (Rosenberg at claim 14).

101. The computer program product of claim 97, wherein presenting the information relating to the alert includes an auditory signal.
Osman does not appear to teach that presenting the alert information includes an auditory signal.  Rosenberg also teaches personal reminder systems and methods that “enable users to create reminders and associate those reminders with entering/exiting particular trigger areas” (Rosenberg at ABSTRACT).  In particular, Rosenberg teaches that the reminder data to be presented to the user may include audio:
“As defined herein, the phrase "personal digital reminder" refers to a store of digital data that may include information such as text, audio, images, graphics, and/or video, that describes or otherwise indicates one or more pending tasks that the user intends to perform in the future. For example, the personal digital reminder may include a text file that includes simple phrases such as "walk the dog" or "buy milk". . .” (Rosenberg at ¶ 0031).

It would have been obvious to one of ordinary skill to have provided any well-known and predictable means of alerting the user, including outputting audio in association with the triggered reminder alert of Osman.

103. The computer program product of claim 97, wherein presenting the information relating to the alert includes transmitting information relating to the alert.
“FIG. 4 shows a second signaling scenario according to one embodiment of the invention.” Osman at ¶ 60.
“Here, the terminal is relieved from some of the processing load. To this end, in step S43, the calculated location information is transmitted to an application server AS. A subsequent step S44 corresponds to step S34 in FIG. 3, with the exception that it is processed at the application server. In step S45, if the comparison yielded “YES,” the application server AS issues a request for notification. This request for notification is transmitted in steps S46, S46a via the GMLC/SMLC to the terminal MS. There, at the terminal MS, the request for notification triggers the actual issuing of the notification.” Osman at ¶ 62.

104. The computer program product of claim 97, wherein the computer program product further comprises computer instructions for receiving a message, and wherein the information relating to the alert includes the message.
Osman teaches the specifying of a message in association with a reminder indication that is to be presented to the user:
 “the user specifies the location and/or the profile of proximity to the location to provide the indication (also, the message/notification could be specified), and if the 

105. The computer program product of claim 97, wherein the computer program product further comprises computer instructions for receiving a time specification and associating the time specification with the alert; and wherein the computer program product further comprises computer instructions for determining a current time, and determining that the current time matches the time specification.
“The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 32.
“As mentioned above, also a temporal aspect can be defined. Such a temporal reminder range defined with reference to date and/or time serves as a further filter for a reminder signaling or notification. Assume for example that a point of an initial reminder message is reached on a Monday morning and that a reminder point represents a restaurant. Then, a temporal reminder profile may exclude Mondays from issuing a reminder notification because the restaurant is (assumed to be) closed on Mondays.” Osman at ¶ 36.
“Thus, as described above in this connection, no reminder notification is issued in the case where the temporal reminder profile does not match the current date or current time.” Osman at ¶ 41.

106. The computer program product of claim 105, wherein the time specification includes a starting time and an ending time.
See claim 105.

107. The computer program product of claim 105, wherein the time specification includes a day.
See claim 105.

108. The computer program product of claim 105, wherein the time specification includes a time of day.
See claim 105.

110. The computer program product of claim 97, wherein determining that the third location matches the specification of the first location includes determining that a distance between the first location and the third location does not exceed a threshold.
“FIG. 8A shows an example of a reminder point as a reminder location, around which as a spatial reminder range there is defined a circle having a reminder radius . . . . The detection of such an entry is performed by comparing the current location with those locations within the reminder range, or with those locations defining the reminder boundary, for example.” Osman at ¶ 34.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

“Thereafter, in step S16, the acquired, current location information is compared with the defined parameters, i.e., it is determined whether the defined location is within and/or matches the defined reminder profile, in particular the spatial reminder profile.” Osman at ¶ 47.

111. The computer program product of claim 97, wherein determining that the third location matches the specification of the first location includes determining that the third location is within a region, wherein the region is associated with the specification of the first location.
	See claim 74, where the circle defines a region.  Further, Osman teaches that the location information can simply be “regional and cell ID” (Osman at ¶ 0030) and that “in the simple version regional and cell ID information may be compared” (Osman at ¶ 0047).

112. The computer program product of claim 97, wherein the specification of the first location is received from a user.
“Then in step S12, a profile editor is activated. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location. Optionally, the reminder profile further includes a temporal reminder range defined with reference to date and/or time.” Osman at ¶ 31.
“Now, returning to FIG. 1, in step S13 the current location information and the (user-) defined reminder profile (spatial and/or temporal) are stored to a memory.” Osman at ¶ 37.

113. The computer program product of claim 97, wherein receiving the specification of the first location includes displaying a map and enabling placement of a marker at a location thereon.
“Then in step S12, a profile editor is activated. The profile editor enables a user to edit his reminder profile or even multiple reminder profiles via a man-machine interface such as a display and keyboard or any other suitable input/output mechanism such as a mouse or stylus with touch-screen display or the like. The editor enables the user to define the reminder profile which includes at least a reminder 
“FIG. 8A shows an example of a reminder point as a reminder location, around which as a spatial reminder range there is defined a circle having a reminder radius . . . .” Osman at ¶ 34.
See FIG. 8A.

114. The computer program product of claim 97, wherein receiving the specification of the first location includes displaying a map with a boundary of a region thereon, and receiving and processing modifications to the boundary.
“Then in step S12, a profile editor is activated. The profile editor enables a user to edit his reminder profile or even multiple reminder profiles via a man-machine interface such as a display and keyboard or any other suitable input/output mechanism such as a mouse or stylus with touch-screen display or the like. The editor enables the user to define the reminder profile which includes at least a reminder location, and a spatial reminder range defined with reference to the reminder location.” Osman at ¶¶ 31-32.
“FIG. 8B shows an example of a reminder point as a reminder location, around which as a spatial reminder range a rectangle is defined (as an example of a polygonal shape) as a reminder boundary or reminder range. It is clearly visible that here the reminder boundary is not centrically arranged with regard to the reminder point. When the terminal enters the reminder range (which entry point differs dependent on direction and route of travel), an initial reminder notification is triggered to be issued and/or signaled. The detection of such an entry is performed by comparing the current location with those locations within the reminder range, or with those locations defining the reminder boundary, for example.” Osman at ¶ 35.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

See also claim 77.
Regarding the “processing modifications to the boundary”, Osman describes the creation tool as a “profile editor”, suggesting that not only can locations and boundaries be initially defined, but that they can also be edited or modified by processing modifications to the defined parameters.  Osman also teaches that the depicted rectangle is “an example of a polygonal shape”, suggesting that other shapes could also be employed.  Nonetheless, it would have been obvious to one of ordinary skill to have provided such a profile editor with the ability to modify the boundary for the reminder profile in the cases where the user incorrectly defined the intended boundary or where the user decides to modify a previous boundary (e.g. its size, shape, and/or location) in order to redefine the reminder profile to a more desirable 

115. The method of claim 61, wherein the presenting information relating to the alert comprises presenting information relating to the alert based on the data associated with the alert and the determining that the third location matches the specification of the first location.
As detailed above, it was asserted to have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that the user is no longer in the alert-triggering physical area.  Updating such related alert data when there is a non-matching comparison (i.e. when the user is outside the physical area) would allow the system to subsequently trigger a reminder only after the user has left and has been determined to have re-entered the physical area (i.e. the third location again matches the specification of the first location).

116. The system of claim 79, wherein the presenting information relating to the alert comprises presenting information relating to the alert based on the data associated with the alert and the determination that the third location matches the specification of the first location.
As detailed above, it was asserted to have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that the user is no longer in the alert-triggering physical area.  Updating such related alert data when there is a non-matching comparison (i.e. when 

117. The computer program product of claim 97, wherein the presenting information relating to the alert comprises presenting information relating to the alert based on the data associated with the alert and the determining that the third location matches the specification of the first location.
As detailed above, it was asserted to have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that the user is no longer in the alert-triggering physical area.  Updating such related alert data when there is a non-matching comparison (i.e. when the user is outside the physical area) would allow the system to subsequently trigger a reminder only after the user has left and has been determined to have re-entered the physical area (i.e. the third location again matches the specification of the first location).

118. The method of claim 61, wherein the data associated with the alert indicates whether the first location has been left.
As detailed above, it was asserted to have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated 

119. The system of claim 79, wherein the data associated with the alert indicates whether the first location has been left.
As detailed above, it was asserted to have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that the user is no longer in the alert-triggering physical area.  

120. The computer program product of claim 97, wherein the data associated with the alert indicates whether the first location has been left.
As detailed above, it was asserted to have been obvious to one of ordinary skill to have carried out a reset feature with that of Osman by updating data associated with the alert, indicating that the user is no longer in the alert-triggering physical area.  

Claims 66, 84 and 102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osman in view of Rosenberg and US 6,680,675 (Suzuki).
66. The method of claim 61, wherein presenting the information relating to the alert includes vibrating.
Osman does not appear to teach that presenting the alert information includes vibrating.  Suzuki also teaches location-based personalized alerts: “A system and method for alerting a user of an item on a to-do list if the user is detected to be close to the item's performance location” (Suzuki at ABSTRACT).  Suzuki teaches in 
“the user is alerted of the task by displaying the task description and performance location on the mobile terminal's screen display in bright colors or in a flashing mode. In another embodiment of the invention, an audio alert is provided where the mobile terminal verbally communicates the task description and performance location. In yet another embodiment, the alert includes both visual and audio components or vibrations (e.g. a flashing task description along with a "beeping" noise or vibration)” (Suzuki at 9:58–67).
 It would have been obvious to one of ordinary skill to have provided any well-known and predictable means of alerting the user, including outputting vibrations in association with the triggered reminder alert of Osman.

84. The system of claim 79, wherein presenting the information relating to the alert includes vibrating.
Osman does not appear to teach that presenting the alert information includes vibrating.  Suzuki also teaches location-based personalized alerts: “A system and method for alerting a user of an item on a to-do list if the user is detected to be close to the item's performance location” (Suzuki at ABSTRACT).  Suzuki teaches in particular that the user’s device may notify of the alert through various means:
“the user is alerted of the task by displaying the task description and performance location on the mobile terminal's screen display in bright colors or in a flashing mode. In another embodiment of the invention, an audio alert is provided where the mobile terminal verbally communicates the task description and performance location. In yet another embodiment, the alert includes both visual and audio components or vibrations (e.g. a flashing task description along with a "beeping" noise or vibration)” (Suzuki at 9:58–67).
obvious to one of ordinary skill to have provided any well-known and predictable means of alerting the user, including outputting vibrations in association with the triggered reminder alert of Osman.

102. The computer program product of claim 97, wherein presenting the information relating to the alert includes vibrating.
Osman does not appear to teach that presenting the alert information includes vibrating.  Suzuki also teaches location-based personalized alerts: “A system and method for alerting a user of an item on a to-do list if the user is detected to be close to the item's performance location” (Suzuki at ABSTRACT).  Suzuki teaches in particular that the user’s device may notify of the alert through various means:
“the user is alerted of the task by displaying the task description and performance location on the mobile terminal's screen display in bright colors or in a flashing mode. In another embodiment of the invention, an audio alert is provided where the mobile terminal verbally communicates the task description and performance location. In yet another embodiment, the alert includes both visual and audio components or vibrations (e.g. a flashing task description along with a "beeping" noise or vibration)” (Suzuki at 9:58–67).
 It would have been obvious to one of ordinary skill to have provided any well-known and predictable means of alerting the user, including outputting vibrations in association with the triggered reminder alert of Osman.

Claims 73, 91 and 109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osman in view of Rosenberg and US 2004/0230685 (Seligmann).
73. The method of claim 61, further comprising determining a first current time and associating the first current time with the alert; and further comprising determining a second current time, and determining that a difference between the first current time and the second current time exceeds a threshold.
Osman does not appear to explicitly teach determining that a difference between two such times exceeds a threshold.  Seligmann discloses a system in which “a wireless device [can] remind a user about a pending task in its to-do list whose accomplishment has a geographic aspect. [T]he illustrative embodiment employs a to-do list in which tasks have an associated geo-location, and optionally, a priority and/or due date, and determines whether to remind the user about a task in the to-do list.” (Seligmann at ¶ 0004)
Seligmann teaches that a “variable τ′,” which represents the time at which a reminder was last generated, is initialized to “zero,” or, the current time at which an alert is set. (Seligmann at ¶ 0011–12). Seligmann teaches further that “the difference between time τ and time τ′ [a second current time] is compared to a time threshold β” and that “a user might be able to manually set the value of time threshold β.” (Seligmann at ¶¶ 0017–18). 
It would have been obvious to combine Seligmann with Osman to incorporate Seligmann’s extensive teachings of using a time-based threshold to improve the method and system of Osman in view of Rosenberg. Doing so would have involved 

91. The system of claim 79, wherein the processor is further configured to determine a first current time and associate the first current time with the alert; and wherein the processor is further configured to determine a second current time, and determine that a difference between the first current time and the second current time exceeds a threshold.
Osman does not appear to explicitly teach determining that a difference between two such times exceeds a threshold.  Seligmann discloses a system in which “a wireless device [can] remind a user about a pending task in its to-do list whose accomplishment has a geographic aspect. [T]he illustrative embodiment employs a to-do list in which tasks have an associated geo-location, and optionally, a priority and/or due date, and determines whether to remind the user about a task in the to-do list.” (Seligmann at ¶ 0004)
Seligmann teaches that a “variable τ′,” which represents the time at which a reminder was last generated, is initialized to “zero,” or, the current time at which an alert is set. (Seligmann at ¶ 0011–12). Seligmann teaches further that “the difference between time τ and time τ′ [a second current time] is compared to a time threshold β” and that “a user might be able to manually set the value of time threshold β.” (Seligmann at ¶¶ 0017–18). 
obvious to combine Seligmann with Osman to incorporate Seligmann’s extensive teachings of using a time-based threshold to improve the method and system of Osman in view of Rosenberg. Doing so would have involved applying the known technique of implementing time thresholds to allow for multiple reminders to be generated at a specified interval while the user remains at a location specified for the alert

109. The computer program product of claim 97, wherein the computer program product further comprises computer instructions for determining a first current time and associating the first current time with the alert; and wherein the computer program product further comprises computer instructions for determining a second current time, and determining that a difference between the first current time and the second current time exceeds a threshold.
Osman does not appear to explicitly teach determining that a difference between two such times exceeds a threshold.  Seligmann discloses a system in which “a wireless device [can] remind a user about a pending task in its to-do list whose accomplishment has a geographic aspect. [T]he illustrative embodiment employs a to-do list in which tasks have an associated geo-location, and optionally, a priority and/or due date, and determines whether to remind the user about a task in the to-do list.” (Seligmann at ¶ 0004)
Seligmann teaches that a “variable τ′,” which represents the time at which a reminder was last generated, is initialized to “zero,” or, the current time at which an 
It would have been obvious to combine Seligmann with Osman to incorporate Seligmann’s extensive teachings of using a time-based threshold to improve the method and system of Osman in view of Rosenberg. Doing so would have involved applying the known technique of implementing time thresholds to allow for multiple reminders to be generated at a specified interval while the user remains at a location specified for the alert

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IPR2015-01965 Final Written Decision, 3/29/2017.